Case: 21-60664     Document: 00516276416         Page: 1     Date Filed: 04/12/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                  No. 21-60664                      April 12, 2022
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk

   Innocent Fomusoh Nyugah,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A213 536 973


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Innocent Fomusoh Nyugah, a native and citizen of Cameroon,
   petitions us for review of a decision of the Board of Immigration Appeals
   denying a motion to reconsider an earlier dismissal by the Board. Nyugah
   argues that the Board improperly upheld the negative credibility


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60664       Document: 00516276416            Page: 2      Date Filed: 04/12/2022




                                       No. 21-60664


   determination that the Immigration Judge relied on to dismiss his claims for
   relief and that the Immigration Judge violated his rights by engaging in ex
   parte communications.
          We review the denial of a motion to reconsider under an abuse-of-
   discretion standard. Gonzales-Veliz v. Barr, 938 F.3d 219, 226 (5th Cir. 2019).
   Nyugah must identify either a “change in the law, a misapplication of the law,
   or an aspect of the case that the BIA overlooked.” Zhao v. Gonzales, 404 F.3d
   295, 304 (5th Cir. 2005). The BIA’s decision will stand unless it was
   “capricious, racially invidious [or] utterly without foundation in the
   evidence.” Id. (quoting Pritchett v. INS, 993 F.2d 80, 83 (5th Cir. 1993)).
          We have denied relief “because the motion [to reconsider] did not
   state any new argument or point out an argument that the Board has
   overlooked.” Clavel-Avelar v. Garland, 858 F. App’x 795, 796 (5th Cir.
   2021). 1 The BIA did not abuse its discretion by finding that Nyugah
   essentially repeated the arguments he raised on appeal.
          Moreover, we do not find that the credibility determination was
   improperly upheld. The BIA correctly found that the specific negative
   credibility factors identified by the Immigration Judge are reflected in the
   record and Nyugah’s demeanor and manner of answering questions, which
   was also a factor, has not been challenged. See Arulnanthy v. Garland, 17
   F.4th 586, 593 (5th Cir. 2021).
          Finally, we lack jurisdiction to consider the due process argument
   because it was not raised before the Board during the initial appeal or the




          1
            Unpublished opinions may be considered as persuasive authority. See Ballard v.
   Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (citing 5th Cir. R. 47.5.4).




                                             2
Case: 21-60664     Document: 00516276416           Page: 3   Date Filed: 04/12/2022




                                    No. 21-60664


   motion for reconsideration and is accordingly unexhausted. See Roy v.
   Ashcroft, 389 F.3d 132, 137 (5th Cir. 2004).
          DENIED IN PART, DISMISSED IN PART.




                                         3